Citation Nr: 0004372	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post polio syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to September 
1947.  

This appeal arises from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The Board remanded the veteran's claim to the RO in July 
1998.  The issue of service connection for post-traumatic 
stress disorder was referred to the RO in the introduction to 
the remand.  The RO denied service connection for post-
traumatic stress disorder in July 1999.  The claims folder 
does not include a notice of disagreement with that 
determination.  Thus, this issue is not currently in 
appellate status.


FINDING OF FACT

The preponderance of the evidence reflects that the veteran 
does not suffer from post polio syndrome; the sensory and 
motor loss in the veteran's lower extremities is more 
consistent with a progressive peripheral neuropathy than it 
is with post polio syndrome (post-polio syndrome should not 
involve any sensory findings).


CONCLUSION OF LAW

Post-polio syndrome was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  To establish service connection for a 
claimed disability, the facts as shown by evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).  

Factual Background. The veteran has testified that he 
contracted polio in service in July 1945.  The National 
Personnel Records Center (NPRC) responded to requests for the 
veteran's service medical records with the information that 
the veteran's service medical records may have been destroyed 
in a fire at the NPRC.  Attempts to reconstruct the veteran's 
service medical records have been unsuccessful.  The NPRC 
searched the Surgeon General's records and found that no 
records of the facility where the veteran was treated existed 
subsequent to 1944.  

The veteran has submitted copies of letters he wrote to his 
spouse in August 1945.  They reveal that he was hospitalized 
for observation for suspected polio.  In addition, the 
veteran has submitted a letter from his spouse and a 
statement from his brother-in-law which supports his claim 
that he was hospitalized for what he was told was polio.  

The veteran testified at hearings before a Hearing Officer at 
the RO in September 1996 and before a Member of the Board in 
May 1998 that after treatment for polio in 1945 he again 
experienced pertinent symptoms in 1989 when he developed a 
rash and a fever.

A private medical report from a rheumatologist dated in May 
1990 revealed a diagnosis of Pauci-articular low grade 
inflammatory arthropathy involving the right knee and left 
ankle.  A private neurologist diagnosed axonal neuropathy in 
August 1992.  He informed the veteran that prior alcohol use 
may have been an etiological factor as may his elevated 
random glucose.  The neurologist recommended a series of B-12 
shots.  

In April 1993 a VA examiner diagnosed status post 
poliomyelitis and peripheral neuropathy with right foot drop.

The veteran submitted material which he obtained from the 
National Institute of Neurological Disorders and Stroke, of 
the National Institute of Health in April 1995.  It included 
articles about post polio syndrome.  In an April 1991 article 
from The New England Journal of Medicine post polio syndrome 
was defined as consisting of a variety of musculoskeletal 
symptoms with muscular atrophy that created new difficulties 
with activities of daily living 25 to 30 years after the 
original attack of acute paralytic poliomyelitis.  Post-
poliomyelitis muscular atrophy was characterized by slowly 
progressive, weakness in muscles previously affected or, less 
often, in muscles seemingly spared during the original 
illness.  

The veteran's family physician, R. Latimer, Jr., M.D., stated 
in a July 1995 letter that the veteran had a history of polio 
dating back to World War II.  In June 1996 Dr. Latimer 
submitted a statement which reads as follows:

I have known (the veteran) for a year and 
a half.  I am strongly suspicious that, 
despite his lack (of) military records 
documenting polio in service, he has post 
polio syndrome with gradual decline, as a 
result.  

A VA neurological examination was performed in September 
1998.  Examination revealed that cranial nerves II through 
XII were intact.  The veteran's gait was stiff-legged.  He 
used a cane.  He had right foot drop.  There was decreased 
vibratory sensation in the fingers and in the entire lower 
extremity, bilaterally.  Strength was 5/5 in the upper 
extremities except for 4/5 in the interossei and grip, 
bilaterally.  In the lower extremities the strength was 4- in 
the right iliopsoas, the right hamstrings, and the right 
quadriceps, and 3/5 in the right foot and toe dorsiflexor.  
The strength was 4/5 in the left iliopsoas, hamstrings, and 
quadriceps, and 4/5 in the left foot and toe dorsiflexor.  
The deep tendon reflexes were +1 in the upper extremities and 
absent in the lower extremities with bilateral downgoing 
toes.  The examiner wrote the following comment:

The pattern of this patient's illness 
with gradual and progressive sensory loss 
and motor loss in the lower extremities 
is more consistent with a progressive 
peripheral neuropathy than it is with 
post-polio syndrome, which should not 
involve any sensory findings whatsoever.  
Additionally, it is not at all clear if 
the patient had acute poliomyelitis in 
1945; it is more likely that he had some 
other type of gastroenteritis; and 
therefore there is no basis for the 
diagnosis of poliomyelitis in the first 
place.  

In April 1999 Dr. Latimer wrote the following:

I have known (the veteran) since the 
early 1990's.  He has a history of post-
polio syndrome with gradual deterioration 
of the strength of his legs.  He is 
working with an exercise program.  He 
also has a history of congestive heart 
failure with corpulmonali, hypertension 
and retinal vein occlusion.  

The RO sent a letter to Dr. Latimer in August 1999.  It reads 
in part as follows:

We need additional information concerning 
your statement of April 17, 1999.  You 
stated that (the veteran) has post-polio 
syndrome.  Please furnish us with the 
medical rationale for this diagnosis as a 
VA neurological examination in September 
1998 noted that clinical findings were 
most consistent with progressive 
peripheral neuropathy and was negative 
for evidence of poliomyelitis.  

Dr. Latimer responded as follows in September 1999:

In reference to (the veteran) and my 
letter of April 17, 1999, I have no 
documentation other than historical data 
as presented by (the veteran) himself.  


Analysis.  The Board, in the July 1998 Remand, held that the 
veteran's claim for service connection for post-polio 
syndrome included elements of a well grounded claim.  There 
was evidence of a disability in service, a current diagnosis 
and an opinion of a competent medical professional that those 
symptoms were attributable to post-polio syndrome.  It is 
important to note the United States Court of Appeals for 
Veterans Claims (Court) held in Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995), that in order for a claim "to be well 
grounded [it] need not be supported by evidence sufficient 
for the claim to be granted.  Rather, the law establishes 
only a preliminary threshold of plausibility with enough of 
an evidentiary basis to show that the claim is capable of 
substantiation."  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (holding medical evidence as to nexus to service 
expressed as "possible" suffices for that aspect of a well-
grounded claim); Molloy v. Brown, 9 Vet. App. 513, 516 (1996) 
(citing Lathan v. Brown, 7 Vet. App. 359, 366 (1995) 
(illustrating that medical opinions need not 'be expressed in 
terms of certainty in order to serve as the basis for a well-
grounded claim")).  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  He has presented a claim 
which is plausible.  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The Board noted in the remand that the NPRC informed the RO 
that the veteran's service medical records were presumed 
destroyed in the fire at the NPRC.  The RO attempted to 
obtain records from other sources.  As noted above, the 
alternate sources included the records of the Surgeon 
General's Office.  The response noted that no records were 
available for 1945.  After reviewing the claims folder the 
Board has determined that the RO made a reasonably exhaustive 
search for additional service records.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

When an appellant's service records are missing or 
incomplete, the Board's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  Moore (Howard) v. Derwinski, 1 
Vet. App. 401, 406 (1991); see also O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

For purposes of this decision the Board has assumed that the 
veteran had polio in service.  Even though the evidence 
indicates there may be some question as to whether the 
veteran was merely observed to determine if he had polio or 
actually was diagnosed with polio.  The issue of whether the 
veteran actually had polio is only pivotal if the veteran's 
current symptoms are related to polio are post-polio 
syndrome.  

Several physicians have examined the veteran and stated their 
opinion as to the origins of his current lower extremity 
symptoms.  The first was a private neurologist in August 1992 
who stated that the veteran's predominantly axonal neuropathy 
had important etiological factors such as prior alcohol use 
and elevated random glucose.  In April 1993 a VA neurologist 
diagnosed (1) status post poliomyelitis and (2) peripheral 
neuropathy with right foot drop.  The VA neurologist did not 
diagnose post-polio syndrome or indicate that there was any 
relationship between poliomyelitis and peripheral neuropathy.  
Only the veteran's private physician, Dr. Latimer, has 
indicated that there is a relationship between the claimed 
polio in service and the current lower extremity symptoms.  
Dr. Latimer stated that he based that conclusion on the 
historical data presented by the veteran.  He did not offer 
any clinical basis for his diagnosis.  

In order to answer the questions presented in this case the 
RO requested an opinion from a VA physician.  It is set out 
above.  The physician stated that the clinical findings, 
which included sensory findings, were more consistent with 
progressive neuropathy than post-polio syndrome.  That 
statement is consistent with the diagnosis of the private 
physician in August 1992 and the medical text submitted by 
the veteran which describe post-polio syndrome as causing 
muscle weakness but contain no references to any sensory 
findings related to post-polio syndrome.  

The Board has placed greater weight on the diagnosis and 
findings of the private and VA neurologist than the statement 
of Dr. Latimer.  The private and VA neurologist, both offered 
their reasons for determining the etiology of the veteran's 
neuropathy was unrelated to polio.  Dr. Latimer did not offer 
any supporting medical basis for his conclusion other than 
the veteran had told him he had polio and now had muscle 
weakness.  

The preponderance of the evidence is against the veteran's 
assertion that his current peripheral neuropathy is related 
to polio in service.  The Board has noted the statements of 
the veteran that he currently has post-polio syndrome.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Inasmuch as the 
preponderance of the evidence is against the claim, service 
connection for post-polio syndrome is not warranted and the 
benefit-of-the-doubt rule is not applicable.  Cf. 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post polio syndrome is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

